Title: From Thomas Jefferson to Thomas Fletcher, 21 March 1781
From: Jefferson, Thomas
To: Fletcher, Thomas



Sir
In Council March 21st. 1781

The Executive cannot agree to your return to reside within the State unless you Consider yourself freed from your Parole. You informed me that the British Commanding Officer expressed the Determination to hang any Person who should be found in Arms after having given a parole.
If the validity of these paroles were without question under the Law of nations still that law only punishes a breach of Parole by strict Confinement and does not authorise the inflicting death. Such an infliction therefore will be considered as putting prisoners to Death in cold Blood, which we are determined to retaliate by the immediate execution of an equal number of British Prisoners in our Hands. For the sake of Humanity I wish the British Commanding Officer to be informed that this is our Determination. I am &c.,

T. J.

